                     Case 20-10755-BLS             Doc 488       Filed 08/03/20        Page 1 of 6




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


    In re:                                                         Chapter 11

    RAVN AIR GROUP, INC. et al.,1                                  Case No. 20-10755 (BLS)

                       Debtors.                                    (Jointly Administered)

                                                                   Re: Dkt. Nos. 197, 295 & 472


                      CORRECTED2 NOTICE OF SUCCESSFUL BIDDERS AND
                          BACK-UP BIDDERS AT SECOND AUCTION

PLEASE TAKE NOTICE REGARDING THE FOLLOWING:
        1.      On April 5, 2020, Ravn Air Group, Inc. and its affiliates, as debtors and debtors-in-
possession (the “Debtors”) each filed a voluntary petition for relief pursuant to chapter 11 of title
11 of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for
the District of Delaware (the “Court”).

        2.      On May 14, 2020, in connection with a proposed sale of the Assets pursuant to
section 363 of the Bankruptcy Code (the “Sale”) to the successful bidder (the “Successful Bidder”)
at an auction (the “Auction”), the Debtors filed a motion (Docket No. 197) (the “Motion”),3
seeking, among other things, entry of an order (i) authorizing and approving the bidding
procedures (the “Bidding Procedures”); (ii) approving procedures for the assumption of executory
contracts and unexpired leases; (iii) scheduling an Auction; (iv) scheduling a Sale Hearing; and
(v) granting related relief.

         3.     By order, dated June 3, 2020 [Docket No. 295] (the “Bidding Procedures Order”),
the Bankruptcy Court approved the Bidding Procedures that govern the sale of, or other transaction
to acquire, the Debtors’ assets to the highest and best bidder. Pursuant to the Bidding Procedures
Order, an initial session of the Auction was held beginning on July 7, at 2:00 p.m. (Prevailing
Eastern Time) (the “Initial Auction”). The sale of assets to the Successful Bidders determined at
the Initial Auction were approved at a sale hearing held on July 9, 2020, at 11:00 a.m. (Prevailing

1
         The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number
are as follows: Ravn Air Group, Inc. (3047), Ravn Air Group Holdings, LLC (5356), JJM, Inc. (4858), HoTH, Inc.
(9957), Peninsula Aviation Services, Inc. (6859), Corvus Airlines, Inc. (7666), Frontier Flying Service, Inc. (8091),
and Hageland Aviation Services, Inc. (2754). The notice address for all of the Debtors is 4700 Old International
Airport Road, Anchorage, AK 99502.
2
          This notice corrects that certain Notice of Successful Bidders and Back-Up Bidder at Second Auction
[Docket No. 472] (the “Original Notice”) with respect to “Lot 16” only. The Original Notice did not accurately
reflect the assets that were included in Grant Aviation’s Successful Bid for “Lot 16”.
3
             Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.
                                                             1

146484.01601/123673970v.1
                Case 20-10755-BLS        Doc 488     Filed 08/03/20     Page 2 of 6




Eastern Time) (the “First Sale Hearing”). Several assets of the Debtors were not sold at the Initial
Auction. Therefore, the Debtors announced the continuation of the Auction for the sale of certain
unsold assets, and held such continued session on July 29, 2020, at 2:00 p.m. (Prevailing Eastern
Time) (the “Second Auction”).

        4.     Prior to the start of the Second Auction, the Debtors received certain “close-out”
bids that were each submitted on the basis that the Debtors accept such bids without making such
bids subject to higher or better offers. The Debtors, in consultation with their advisors and the
advisors for the DIP Lenders and the Creditors Committee, determined they would accept the
following bids as Successful Bids for the respective assets without soliciting higher or better bids.
Unnamed Lot
Aircraft: 2 Dash 8s (Tail numbers: N885EA, N892EA)
Inventory: Dash 8 spare parts
Contracts Assumed: N/A
Successful Bidder: Avmax
Successful Bid: $4,475,000
Back-Up Bidder: N/A
Back-Up Bid: N/A

Lots 15, 16 (GSE only), 17, 23, 24, 25, 27
Facilities, including ground leases, buildings, and associated ground support equipment
“GSE”):
Anchorage Training Facility and GSE located in Anchorage
Sand Point
GSE at the following locations:
Cold Bay
Kenai
Homer
Valdez
Pt. Thompson
Contracts Assumed: Land leases: ADA-32008; ADA-00780
Successful Bidder: FLOAT Shuttle
Successful Bid: $1,012,000
Back-Up Bidder: N/A
Back-Up Bid: N/A
        5.      At the Second Auction, the Debtors, in consultation with their advisors and the
advisors for the DIP Lenders and the Creditors Committee, (a) reviewed each Qualified Bid and
evaluated each Qualified Bid as set forth in the section titled “Evaluation of Competing Bids” in
the Bid Procedures, (b) identified the highest or otherwise best offer or offers for the Assets
received at the Second Auction, and (c) selected the Successful Bidder and its Successful Bid for
the below-described lots. No Back-Up Bids were selected. The Debtors announced at the Second
Auction the identity of the Successful Bidder and the details of the Successful Bid, as described
below.

                                                 2

146484.01601/123673970v.1
                Case 20-10755-BLS       Doc 488      Filed 08/03/20     Page 3 of 6




       6.       On July 30, 2020, the Debtors filed the Original Notice identifying the following
Successful Bidders. The Debtors are filing this Corrected Notice to correct the assets identified in
Lot 16 that are the subject of the Grant Aviation Successful Bid, as set forth below.
Lot 14
Certificate:
Frontier Flying Services Part 135 Certificate or Hageland Aviation Services Part 135 Certificate
Aircraft:
8 PA31-350s (Tail numbers: N3516A, N3536B, N200AK, N35497, N44AC, N4501B, N4112K,
N4301C)
Spare Parts:
PA31-350 spare parts
Contracts Assumed: N/A
Successful Bidder: Monocoque Diversified Interests
Successful Bid: $1,800,000.00
Back-Up Bidder: N/A
Back-Up Bid: N/A

Lot 16:
Facilities, including ground leases and buildings:
Cold Bay, excluding hangar and passenger terminal
Contracts Assumed: N/A
Successful Bidder: Grant Aviation
Successful Bid: $200,000.00
Back-Up Bidder: N/A
Back-Up Bid: N/A

Lot 18:
Facilities, including ground leases and buildings:
St. Mary’s (Terminal building Lot 2, Block 100, Terminal Lot 3, Block 300, Pilot House, Pilot
Cabin)
Contracts Assumed: Land leases: ADA-71424; ADA-72032
Successful Bidder: Riverside Apartments LLC
Successful Bid: $140,000.00
Back-Up Bidder: N/A
Back-Up Bid: N/A


Lot 31
Aircraft:
C208 (Tail number: N1242Y). No engine attached, but buyer purchases right to pay overhaul
shop to retrieve associated engine.
Contracts Assumed: N/A
                                                 3

146484.01601/123673970v.1
                Case 20-10755-BLS       Doc 488     Filed 08/03/20     Page 4 of 6




Successful Bidder: GMR Leasing
Successful Bid: $365,000.00
Back-Up Bidder: N/A
Back-Up Bid: N/A

Lot 33
Aircraft:
2 SD3-30 Shorts aircraft (Tail numbers: N168LM and N261AG).
Contracts Assumed: N/A
Successful Bidder: Turbo North Aviation
Successful Bid: $90,000.00
Back-Up Bidder: N/A
Back-Up Bid: N/A
       7.     Prior to the Second Auction, the Debtors also solicited Back-Up Bids for the below-
described lot of assets, the sale of which had been approved at the First Sale Hearing to a
Successful Bidder, FLOAT Shuttle, but for which no Back-Up Bid had been identified. At the
Second Auction, the Debtors, in consultation with their advisors and the advisors for the DIP
Lenders and the Creditors Committee, selected a Back-Up Bidder and Back-Up Bid as indicated
below and announced at the Second Auction the identity of the Back-Up Bidder.
Lot 11
Aircraft:
- 6 Dash 8s (Tail numbers: N883EA, N889EA, N891EA, N887EA, N893EA, N880EA.
N880EA)
-1 Saab 340 (Tail number: N364PX)
Certificates:
Peninsula Aviation Services Inc. and Corvus Airlines Inc. Part 121 Certificates
GSE:
14 pieces of GSE
Back-Up Bidder: Wexford Capital
Back-Up Bid: $8,000,000
        8.     A hearing to consider approval of the Successful Bids and Back-Up Bid described
above (the “Sale Hearing”) is to take place on August 3, 2020, at 1:00 p.m. (Prevailing Eastern
Time), at the United States Bankruptcy Court for the District of Delaware, 824 N. Market Street,
Wilmington, Delaware 19801. At the Sale Hearing, the Debtors will present such Successful Bid(s)
to the Court for approval.


       9.      One day prior to the First Sale Hearing, on July 8, 2020, the Debtors filed a
proposed form of sale order as an attachment to the Notice of Filing of Proposed Sale Order for
“Lots 2 -9 and Lot 12” Assets (Docket No. 427) (the “Proposed Sale Order”). At the Sale Hearing,
the Debtors will request that, as the final documentation regarding each Successful Bid selected at
the Second Auction is completed and upon the filing of a certification of counsel, the Court enter
an order approving the subject sale that will be substantially similar to the Proposed Sale Order.
                                                4

146484.01601/123673970v.1
                Case 20-10755-BLS        Doc 488     Filed 08/03/20     Page 5 of 6




        10.     At the Second Auction, the Debtors also offered for sale certain additional assets,
for which the Debtors did not receive acceptable bids during the Second Auction. In consultation
with their advisors and the advisors for the DIP Lenders and the Creditors Committee, the Debtors
concluded the Second Auction without determining a Successful Bidder for such additional assets.
The Debtors reserve the right to seek to sell their remaining assets in accordance with the Bidding
Procedures and to seek a continuance of the Sale Hearing with respect to the sale of any such
assets.

        11.     This notice is subject to the fuller terms and conditions of the Motion, the Bidding
Procedures, and the Bidding Procedures Order. In the event of any conflict between this notice
and the Bidding Procedures Order, the Bidding Procedures Order shall control, and the Debtors
encourage parties in interest to review such documents in their entirety. Parties interested in
receiving more information regarding the Sale and/or copies of any related document, including
the Motion or the Bidding Procedures Order, may make a written request to counsel for the
Debtors, (a) Keller Benvenutti Kim LLP, 650 California Street, Suite 1900, San Francisco,
California 94108 (Attn: Tobias S. Keller, Esq., Jane Kim, Esq., Thomas B. Rupp, Esq.), and (b)
Blank Rome LLP, 1201 N. Market Street, Suite 800, Wilmington, Delaware 19801 (Attn: Victoria
A. Guilfoyle, Esq., Stanley B. Tarr, Esq., Jose F. Bibiloni, Esq.). In addition, copies of the Motion
and the Bidding Procedures Order can be found (i) at https://cases.stretto.com/ravnair/ (free of
charge); and (ii) through PACER on the Court’s website, https://ecf.deb.uscourts.gov (registration
required), and are on file with the Clerk of the Court, 824 N. Market Street, Wilmington, Delaware
19801.




                                                 5

146484.01601/123673970v.1
                Case 20-10755-BLS   Doc 488   Filed 08/03/20    Page 6 of 6




 Dated: August 3, 2020                        BLANK ROME LLP
        Wilmington, Delaware
                                              /s/ Victoria Guilfoyle
                                              Victoria A. Guilfoyle (No. 5183)
                                              Stanley B. Tarr (No. 5535)
                                              Jose F. Bibiloni (No. 6261)
                                              1201 N. Market Street, Suite 800
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 425-6400
                                              Facsimile: (302) 425-6464
                                              Email: guilfoyle@blankrome.com
                                                      tarr@blankrome.com
                                                      jbibiloni@blankrome.com
                                                   -and-
                                              KELLER BENVENUTTI KIM LLP
                                              Tobias S. Keller (pro hac vice)
                                              Jane Kim (pro hac vice)
                                              Thomas B. Rupp (pro hac vice)
                                              650 California Street, Suite 1900
                                              San Francisco, California 94108
                                              Telephone: (415) 496-6723
                                              Facsimile: (650) 636-9251
                                              Email: tkeller@kbkllp.com
                                                     jkim@kbkllp.com
                                                     trupp@kbkllp.com

                                              Attorneys for Debtors
                                              and Debtors-in-Possession




                                          6

146484.01601/123673970v.1
